DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2020 and 9/24/2020 was filed and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	IDS of Wikipedia pages considered due to provided print out as NPL during examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a computer device configured to execute” in claim 14, “A computer device configured to perform” in claim 16, “said computing device configured to receive” in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims are indefinite because we can't tell exactly how the claim is meant to be defined in light of the references to the table. Examiner proposed possible elimination of the reference to the table to overcome rejection. For example, the claim could read "...wherein the one or more measured cellular parameters (MCPs) comprises a subset comprising one or more MCP from at least one of groups (a) Phase Texture (F40 to F51), (b) Refraction Peak (F20, F33-F37), (c) Morphology (F2-F19, F70-72)."
Same proposal for all claims that listing from the table such as claims 2-6. For the propose of compact prosecution Examiner will read the term as broad as possible. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claimed invention is directed to non-statutory subject matter. Claims 17 recited “A computer program” where in specification of the instant invention disclosed in 0033, 0157, 0158 that is stored on a computer readable medium, where the “computer readable medium” does not exclude signal, such as electromagnetic and acoustic, and thus view as to non-statutory subject matter. Please amend to approve language “non-transitory computer readable medium” to overcome. 
Claims 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claimed invention is directed to non-statutory subject matter. Claims 18 recited “A computer readable medium” where in specification of the instant invention disclosed in 0033, 0157, 0158 that is stored on a computer readable medium, but the “computer readable medium” does not exclude signal, such as electromagnetic and acoustic, and thus view as to non-statutory subject matter. Please amend to approve language “non-transitory computer readable medium” to overcome. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ozcan et al (US 2012/0218379).
Claim 1:
Ozcan et al (US 2012/0218379) teaches the following subject matter:
(Currently Amended) A method for 
providing a viral infection status of at least one cell in a cell sample comprising receiving holographic information of the cell sample obtained by digital holographic microscopy (0010-011 acknowledge the use of digital holographic microscopy for imaging particle (cell/cell sample) object of interest, where 0011 detail cell holography (holographic information) to provide cell biology to diagnosis and investigate various infectious diseases such as HIV (virus) as well as screening for disease-causing parasites; 0014 teach further detail), and 
determining from the holographic information, the viral infection status of the at least one cell (0011 detail cell holography (holographic information) to provide cell biology to diagnosis and investigate, where diagnosis and investigation is view as the status of the cell of interest), 
wherein the infection status is determined from cellular parameter data comprising one or more measured cellular parameters of the cell derived from the holographic information wherein the one or more measured cellular parameters, MCPs (0124 teaches MPC such as cell count, RBC density, texture; figure 14 and 0034 teaches phase and amplitude holographic signature, and 0090-0092 teaches phase information; 0014 teaches texture and pattern analysis of holographic cell signature and 0092, 0124, figure 13A and 0127 cell hologram texture asymmetries; 0052 teaches cell/particle refracts on its size, 3D morphology, refraction index, and 0097 teaches spatial frequency and refractive index), comprises 
a subset of the MCPs of Table 1, where the subset comprises one or more MCP from at least one of the groups (a) Phase Texture (F40 to F51), (b) Refraction Peak (F20, F33-F37), (c) Morphology (F2-F19, F70-72) (0124 teaches MPC such as cell count, RBC density, texture; figure 14 and 0034 teaches phase and amplitude holographic signature, and 0090-0092 teaches phase information; 0014 teaches texture and pattern analysis of holographic cell signature and 0092, 0124, figure 13A and 0127 cell hologram texture asymmetries; 0052 teaches cell/particle refracts on its size, 3D morphology, refraction index, and 0097 teaches spatial frequency and refractive index).  

Claim 2:
(Original) The method according to claim 1, wherein subset comprises one or more (group (a)) MCPs selected from F45 (ID PhaseCorrelationFeature), F44 (ID PhaseContrastFeature) , F48 (ID PhaseSkewnessFeature), F47 (ID PhaseHomogeneityFeature), F43 (ID PhaseAverageUniformityFeature), F51 (ID PhaseUniformityFeature) (figure 14 and 0034 teaches phase and amplitude holographic signature, and 0090-0092 teaches phase information. One ordinary skill in the art recognize with the phase data other analysis can be extracted, compare, shape and size of the graphing the phase data on different kind of graph, such as correlation, skewness, homogeneity, uniformity from its data on a graph).  
Claim 3:
(Currently Amended) The method according to claim 1 or 2, wherein subset comprises one or more (group (b)) MCPs selected from F20 (ID EquivalentPeakDiameterFeature), F33 (ID PeakAreaFeature), F34 (ID PeakAreaNormalizedFeature), F36 (ID PeakHeightFeature), F37 (ID PeakHeightNormalizedFeature) (figure 14 and 0034 teaches phase and amplitude holographic signature, and 0090-0092 teaches phase information; 0014 teaches texture and pattern analysis of holographic cell signature and 0092, 0124, figure 13A and 0127 cell hologram texture asymmetries; 0052 teaches cell/particle refracts on its size, 3D morphology, refraction index, and 0097 teaches spatial frequency and refractive index. One ordinary skill in the art recognize with that phase, amplitude, and spatial frequency data that are already the graphed data will show peak features, algorithm for normalizing the data, morphology and size can determined the height and features).  

Claim 4:
(Currently Amended) The method according claim 1 , wherein subset comprises one or more (group (c)) MCPs selected from F8 (ID EquivalentCellDiameterFeature), F17 (ID RadiusMeanFeature), F8 (ID Equivalent Diameter), F3 (ID CellAreaFeature) ,F18 (ID RadiusVarianceFeature), F6 (ID ElongatednessFeature), F4 (ID CircularityFeature) (figure 14 and 0034 teaches phase and amplitude holographic signature, and 0090-0092 teaches phase information; 0014 teaches texture and pattern analysis of holographic cell signature and 0092, 0124, figure 13A and 0127 cell hologram texture asymmetries; 0052 teaches cell/particle refracts on its size, 3D morphology, refraction index, and 0097 teaches spatial frequency and refractive index. One ordinary skill in the art recognized collected data such as size, morphology and asymmetries can calculate data such as cell diameter, radius, cell area, elongated feature and circularity feature).  

Claim 5:
(Currently Amended) The method according to claim 1 , wherein subset further comprises one or more MCPs of group (d) Optical Height (F24-F32, F38-F39), optionally selected from F27 (ID OpticalHeightMeanFeature), F32 (ID OpticalVolumeFeature), -3-Application No.: Herewith Filing Date:Herewith F38 (ID OpticalHeightStandardDeviationFeature), F39 (ID OpticalHeightStandardDeviationInMicronFeature) (figure 14 and 0034 teaches phase and amplitude holographic signature, and 0090-0092 teaches phase information; 0014 teaches texture and pattern analysis of holographic cell signature and 0092, 0124, figure 13A and 0127 cell hologram texture asymmetries; 0052 teaches cell/particle refracts on its size, 3D morphology, refraction index, and 0097 teaches spatial frequency and refractive index. One ordinary skill in the art recognized with the collected data such as 3D morphology and size can calculated the height and volume.).  

Claim 6:
(Original) The method according to claim 1, wherein subset comprises F45 (ID PhaseCorrelationFeature) and F44 (ID PhaseContrastFeature), or F45 (ID PhaseCorrelationFeature), F44 (ID PhaseContrastFeature), and F48 (ID PhaseSkewnessFeature), or F45 (ID PhaseCorrelationFeature), F44 (ID PhaseContrastFeature), F48 (ID PhaseSkewnessFeature), and F20 (ID EquivalentPeakDiameterFeature), or F45 (ID PhaseCorrelationFeature F44 (ID PhaseContrastFeature, F48 (ID PhaseSkewnessFeature, F20 (ID EquivalentPeakDiameterFeature, and F33 ((ID PeakAreaFeature or F34 (ID PeakAreaNormalizedFeature ) (figure 14 and 0034 teaches phase and amplitude holographic signature, and 0090-0092 teaches phase information. One ordinary skill in the art recognize with the phase data other analysis can be extracted, compare, shape and size of the graphing the phase data on different kind of graph, such as correlation, skewness, homogeneity, uniformity from its data on a graph. Please look at response for claims 2-5 as well.).  
Claim 7:
(Currently Amended) The method according to claim 1
wherein the cellular parameter data further comprises one or more derived parameters determined from the one or more MCPs of the at least one cell, including - at least one ratio of a MCP of a cell and another different MCP of the same cell (0057 teaches signal and noise ratio of difference channels of color (reg and green) of the same raw holography image of the same cell to be compared; 0123 teaches set (ratio) regarding size, circularity, signal and noise, local peak value, phrase and measured amplitude domains), - an indication of a variation between two or more cells in the cell sample of a MCP (above teaches the MCP; 0122 and figure 12 addresses texture signature of cell hologram can reveal important variations amount different cell types such as texture, asymmetries against a library of healthy cells. With the above MCPs mentioned above One ordinary skill in the art recognized using such data for different kind of comparison).  

Claim 11: 
(Currently Amended) The method according to claim 1, wherein the viral infection status of the at least one cell includes one or more of: 
an indication of a presence or absence of a viral infection (0011/figure 2/0039 teaches diagnosis and investigation), a probability of an infection, a degree of infection, a stage of infection (0014 teach comparison to healthy cell for rapid diagnostic detection), quantity of virus (0123 teaches number and counting (quantity) of object of interest).  




Claim 12:
(Currently Amended) The method according to claim 1, further comprising outputting a report comprising the viral infection status of the at least one cell (0039 and figure 2 and 0050 and 0125 teaches information reported to user via a display 28).  

Claim 13:
(Currently Amended) The method according to claim 1 performed at a remote processing centre (0040-0043 and figure 3 teaches remote computer for further processing, mobile communication device 30 to transfer for remote processing).  

Claim 14:
(Currently Amended) A system (abstract teaches system) comprising: - 
a computing device (0039 and figure 2 teaches use of computer) configured to execute the method according to claim 1, and - a digital holographic microscope, DHM (0008, 0010, 0011, 0014, 0039 and figure 2, 0122 and figure 12 teaches use of digital holographic microscope).  

 Claim 15:
(Original) The system according to claim 14, wherein the DHM comprises a light source emitting at least partially coherent light (0017, 0038), an interferometer (0013), and an image sensor (above teaches digital holographic microscope, where 0047 teaches image sensor, 0053-0054 detail further image sensor such as color, acknowledge of monochrome, filter).  



Claim 16:
(Currently Amended) 
A computing device (0039 and figure 2 teaches use of computer) configured to perform a method according claim 1, said computing device configured to: - 
receive holographic information of at least one cell in a cell sample obtained by digital holographic microscopy (DHM) (0010-011 acknowledge the use of digital holographic microscopy for imaging particle (cell/cell sample) object of interest, where 0011 detail cell holography (holographic information) to provide cell biology to diagnosis and investigate various infectious diseases such as HIV (virus) as well as screening for disease-causing parasites; 0014 teach further detail), and – 
determine from the holographic information, viral infection status of the at least one cell (0011 detail cell holography (holographic information) to provide cell biology to diagnosis and investigate, where diagnosis and investigation is view as the status of the cell of interest; 0014 teach comparison to healthy cell for rapid diagnostic detection).  

Claim 17:
(Currently Amended) 
A computer program having instructions which when executed by a computing device or system cause the computing device or system to perform the method according to claim 1 (figure 2 computer 26 and 0039 teach the use of a computer to deal with image process, 0005/0036/0053-0055 detail image to be pixel, such would require a computing device to process.).  




Claim 18:
(Original) A computer readable medium having stored thereon the computer program of claim 17 (figure 2 teach computer 26 that deals with data transfer, collection, reconstruction and display all of all data in pixel or holographic such would require storage memory.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al (US 2012/0218379) in view of Lyng et al (US 2011/0317158).
Claim 8:
Ozcan et al teaches comparison of hologram signature of healthy vs diseased cell in 0014, but not the following which is taught by Lyng et al:
(Currently Amended) The method according to claim 1, wherein the determining comprises using a predictive model trained using a training set of cells of known viral infection status and measured cellular parameters (0099 teaches spectral patterns within the cell/tissue sample data can be `learned` by the SVM or ANN model using the cell/tissue reference dataset (based on the cytologist/pathologist classification). From this trained model, predictive models may be developed to classify unknown cell/tissue samples (e.g., normal, abnormal, pre-malignant, or malignant).).  
Ozcan et al and Lyng et al are both in the field of image analysis, especially analyzing biological sample (cell) with spectroscopy. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the system/device and method of Ozan et al with addition of predictive modeling of Lyng et al such the predictive model can develop to classify unknown cell/tissue sample as disclosed by Lyng et al in 0099.

Claim 9:
Lyng et al further teaches
(Original) The method according to claim 8, wherein the predictive model uses a machine learning method such as a neural network method, random forest trees or deep learning method (0099 teaches use of ANN (artificial neural network), 0018, 0024 that are use for the predictive models).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al (US 2012/0218379) in view of Gevaert et al (US 2012/0183987).
Claim 10:
Ozcan et al teaches consideration of viral infection and all the subject matter above, but not the following which is taught by Gevaert et al:
(Currently Amended) The method according to claim 1, wherein the sample is a flowing cellular suspension optionally from a bioreactor (0099 teaches use of bioreactor system with real time comparison/processing; 0106 and 0114 teach single culture chamber for flow and suspension), and status is provided in real time (0099 teaches use of bioreactor system with real time comparison/processing).  
Ozcan et al and Gevaert et al are both in the field of image analysis, especially three-dimensional (hologram) of cellular analysis (Gevaert et al – 0001 teaches cell exhibit unfavorable attributes such as tumor and immune reaction) such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the system/device and method of Ozan et al within a bioreactor of Gevaert et al with real time status would provide product cells may be necessary for the healthy growth and development of the product cells, for example due to their introduction of growth stimulation factors into the culture environment as disclosed by Gevaert et al in 0001. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ozcan et al (US 2012/0248292) teaches LENS-FREE WIDE-FIELD SUPER-RESOLUTION IMAGING DEVICE – 0095 - The holographic microscope has been tested for its ability to resolve malaria parasites in standard blood smears. FIGS. 10A, 10B, and 10C illustrate lens-free super-resolution images (amplitude and phase) of human red blood cells in a thin smear are shown, where the parasites (Plasmodium falciparum) were stained with the standard Giemsa stain. Multiple shifted holograms of the blood smear were obtained using the portable microscope shown in FIGS. 7A and 7B and were processed to create a single high-resolution hologram of the blood smear. This super-resolution hologram is then processed using an iterative phase recovery technique as discussed earlier to reconstruct the amplitude and phase images of the blood cells as illustrated in FIGS. 10A, 10B, and 10C. For comparison purposes, bright-field microscope images obtained with a 40.times. objective-lens (0.65 numerical aperture) are also shown on the right-most side of FIGS. 10A, 10B, and 10C. These reconstructed images show that the infected red blood cells can easily be identified in both amplitude and phase images of our holographic super-resolution microscope, and can be distinguished from uninfected red blood cells which appear spatially homogenous in both amplitude and phase images. These results are quite promising for future studies that will aim to test this portable microscope for automated diagnosis of malaria in disease-endemic locations.
Pavillon et al (US 2013/0210066) teaches APPARATUS AND METHOD FOR EARLY DIAGNOSIS OF CELL DEATH – Abstract - optical means temporally resolved, optical properties, and/or phenotypes, linked to cellular homeostasis. Those temporal measurements enable the detection of cell regulation through various channels linked to homeostasis, in order to assess cell viability or early cell death through rapid diagnostic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656